PER CURIAM.
Upon stipulation of the parties, which •has been filed herein, and due consideration having been given, it is ordered that the petition of the International Harvester Company to review and set aside an order of the National Labor Relations Board issued by said Board on November 12,1936, and the request of the said Board for enforcement of said order, be withdrawn and dismissed, all without prejudice to the right of the National Labor Relations Board hereafter to petition this court for the enforcement of said order of said Board_in the event such procedure appears to the Board to be advisable or necessary.